Citation Nr: 1038587	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-31 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased initial compensable rating for the 
service-connected status post hemorrhoidectomy with fistulectomy 
and sphincterotomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to December 
1990.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2008 by the RO. 

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

A review of the record reveals that within 90 days of 
certification of the case to the Board, the Veteran requested a 
videoconference hearing before the Board to be held at the RO.  
See the Veteran's statement dated in March 2010.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  

The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2009), as a Board 
decision may be vacated when there is a prejudicial failure to 
afford an appellant a personal hearing.  To ensure full 
compliance with due process requirements, a remand is required. 

Accordingly, the case is REMANDED to the RO for the following 
action:



The RO should take appropriate action to 
schedule the Veteran for videoconference 
hearing with a Veterans Law Judge at the 
earliest reasonable opportunity.  
38 U.S.C.A. § 7107 (West 2002).  A copy of 
the notice to the Veteran of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day advance 
notice requirement specified at 38 C.F.R. 
§ 19.76 (2009).  Any indicated development 
also should be completed.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

